Citation Nr: 1213290	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for heart disability. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1971 to September 1975 and from January 1991 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This case was previously before the Board in December 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Veteran has reported that he was first diagnosed with coronary artery disease (CAD) in 1998, when he had his first surgical procedure to place a stent.  The Veteran reported subsequent stent placement in 1999.  There is no documentation of this treatment of record.  Additionally, there is no documentation of the Veteran's initial diagnosis of hypertension of record.  In April 2004, the Veteran submitted a VA Form 21-4142 authorizing the release of medical records to VA from the Vancouver Clinic in Washington State.  On the VA Form 21-4142, the Veteran specifically stated that he had received treatment for his heart disability from that facility.  

The Board remanded this case in December 2010, instructing in pertinent part that VA attempt to obtain these treatment records.  All attempts to obtain these records were to be recorded in the claims files; and if such attempts were unsuccessful, it was to be noted in the claims files and the Veteran notified.

In notice sent in January 2011, the Appeals Management Center (AMC), in Washington, D.C., stated that it had retrieved records from the Vancouver Clinic and Portland VA Medical Center.  However, the Vancouver records obtained are from the Vancouver Division of the Portland VA Medical Center.  No records from the Vancouver Clinic identified in the VA Form 21-4142 were obtained or even requested by the AMC.   

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake all indicated development to obtain records pertaining to treatment of the Veteran at the Vancouver Clinic (see the 21-4142 completed in April 2004 for the address).  All attempts to obtain these records should be recorded in the claims files.  If such attempts are unsuccessful, it should be so noted in the claims files and the Veteran should be notified of such. 

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent medical records, to include more recent treatment records from the Portland VA Medical Center.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.	Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


